Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Juneyoung Kim  on 1/31/2022.

The application has been amended as follows: 
In the claims
Please cancel claim 23.
In claim 24, line 1, please replace “of claim 23” with –of claim 9—
In claim 25, line 1, please replace “of claim 23” with –of claim 9—
Please replace claim 9 with the following:
9. A neural network chip, comprising: a central processing unit for controlling elements on the chip; a non-volatile neural network unit for performing neural network computations, said non- volatile neural network unit comprising a plurality of neural network layers; a sensor for providing input signals to the non-volatile neural network unit; a memory unit integrated on the neural network chip; an on-chip bus having a bus topology connecting  the central processing unit, the sensor, the memory unit, and the non-volatile neural network unit to each other,  an off-chip bus for transferring data packets to an off-chip device that is arranged outside the neural network chip, wherein the off-chip device is configured to run neural network computations not being processed by the non-volatile network unit on the chip; and the non-volatile neural network unit, further comprising: a synapse array including a plurality of non-volatile synapses; a row driver; a reference generator, a sensing circuit; wherein the synapse array, the row driver, the reference generator, and the sensing circuit are electrically coupled, and each non-volatile synapse further includes: a first input signal line for providing a first input signal from the row driver, wherein the reference generator provides the required voltage levels to the row driver; a reference signal line for providing a reference signal from the row driver, wherein the reference generator provides the required voltage levels to the row driver; an output line for carrying output signals therethrough, the output signals being processed by the sensing circuit; and a first cell for generating the output signal, said cell including: a first upper select transistor having a gate that is electrically coupled to the first input signal line; and a first resistive changing element having one end connected to the first upper select transistor in series and another end electrically coupled to the reference signal line, a value of the first resistive changing element being programmable to change a magnitude of an output signal, wherein a drain of the first upper select transistor of the first cell is electrically coupled to the output line, wherein the non-volatile neural network unit is configured to process early layers of the neural network, and the off-chip device is configured to process other remaining layers of the neural network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the prior art teaches integrated and external chip components (see cited and attached references ‘802 and ‘048) as in amended claim 9, the prior art fails to teach or reasonably suggest in combination all the features of claim 9 in combination with the non-volatile neural network unit is configured to process early layers of the neural network, and the off-chip device is configured to process other remaining layers of the neural network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/               Primary Examiner, Art Unit 2824